Title: From George Washington to Gilbert Simpson, 13 February 1784
From: Washington, George
To: Simpson, Gilbert



Mr Simpson,
Fredericksbg [Va.] 13th Feby 1784

Having closed all my transactions with the public, it now behooves me to look into my own private business, no part of which seems to call louder for attention, than my concerns with you. How profitable our partnership has been, you best can tell;& how advantageous my Mill has been, none can tell so well as yourself. If however I am to credit the report, not only of one, but every body from that country, I ought to have a good deal of wealth in your hands, arising from the produce of it; because all agree, that it is the best Mill, & has had more custom than any other on the west side the Alleghaney mountains; I expect something very handsome therefore from that quarter. I want a full settlement of this Account from the beginning, clearly stated. I also require a full & complete settlement of our Partnership accounts, wherein every article of debit is to be properly supported by vouchers; & the sums receivd to be mentioned for what, & from whom they were received. In a word I expect every thing relating to the par[t]nership, as well as my individual & separate interests, will appear clear & satisfactory. And as I expect to leave home for a pretty long trip, before or at furthest by middle of April, I think it incumbent upon you to make this settlement previous to it, especially as the world does not scruple to say that you have been much more attentive to your own interest than to mine. But I hope your Accots will give the lie to these reports, by shewing that something more than your own emolument was intended by the partnership; & that you have acted like an honest, industrious and frugal man for the mutual interest of us both, which will justify the opinion I entertained of you at the time of our Agreement, & would be

complying with the conditions & professed intention of our associating together.
This Letter will be certain of getting into your hands in the course of ten or twelve days, as it goes by my Nephew, who I met with at this place, where I had come on a visit; & who is on his way to Fort Pitt &ca —The enclosure for Major Stephenson (Brother to the late Colo. Crawford) I wish to have put into his own hands if living; if otherwise, into the hands of the Executor or Administrator of Colo. Crawford; as the contents of it relate principally to some matters between that deceased Gentleman & me.I am, Sir Your humble Servt

G: Washington

